EX-10.1 3 v244913_ex10-1.htm EXHIBIT 10.1



 



Exhibit 10.1

 

Amendment to Loan DOCUMENTS

 

THIS AMENDMENT to Loan Documents (this “Amendment”) is entered into as of
December 23, 2011 (the “December 2011 Amendment Date”), by and between SILICON
VALLEY BANK, a California corporation (“Bank” or “Silicon”), and ENCISION INC.,
a Colorado corporation (“Borrower”). Borrower’s chief executive office is
located at 6797 Winchester Circle, Boulder, CO 80301.

Recitals

A. Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of November 10, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) in effect between Borrower and
Bank.

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to, among other
things: (i) extend the Revolving Line Maturity Date, as set forth in Section 2.1
below; (ii) provide for Bank’s limited waiver of the Designated Defaults, as set
forth in Section 2.2 below; (iii) modify the financial covenant, as set forth in
Section 2.3 below; and (iv) modify the form of Compliance Certificate to conform
same in respect of the financial covenant modification, as set forth in Section
2.4 below; (v) reduce the inventory sublimit portion of the Borrowing Base, as
set forth in Section 2.5 below; (vi) modify the interest rate applicable to
Advances, as set forth in Section 2.6 below; (vii) modify the provisions of
Section 6.13 of the Loan Agreement and the definition of “Dominion Trigger
Event”, as set forth in Section 2.7 below; and (viii) add further reporting
requirements under Section 6.2(a) of the Loan Agreement, as set forth in Section
2.8 below; in each case, all as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.                  Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement. The term
“December 2011 Amendment Date” as defined above hereby is incorporated into the
Loan Agreement.



 

  

 

2.                  Amendments to Loan Documents.

 

2.1              Extension of Revolving Line Maturity Date. The definition of
Revolving Line Maturity Date set forth in Section 13.1 of the Loan Agreement,
which definition currently reads as follows (italics added):

“ “Revolving Line Maturity Date” is December 23, 2011. ”

 

hereby is amended and restated in its entirety to read as follows:

 

“ “Revolving Line Maturity Date” is January 23, 2012. ”

 

 

2.2              Designated Defaults; Limited Waiver.

(a) Borrower has failed to comply with the Net Income financial covenant, as set
forth in Section 6.9 of the Loan Agreement (as in effect immediately prior to
the effectiveness of this Amendment), for the period ended August 31, 2011 and
for the period ended September 30, 2011 and for the period ended October 31,
2011, and is anticipated to fail to comply with the Net Income financial
covenant, as set forth in Section 6.9 of the Loan Agreement (as in effect
immediately prior to the effectiveness of this Amendment), for the period ended
November 30, 2011 (such failures and anticipated failure, solely with respect to
such financial covenant for each such measurement date or period, are referred
to herein individually as a “Designated Default” and collectively as the
“Designated Defaults”).

 

(b) Subject to Section 2.7 below, Lender and Borrower hereby agree that, so long
as no Default or Event of Default, other than the Designated Defaults, has
occurred and is continuing as of the date of effectiveness of this Amendment,
then, upon the effectiveness of this Amendment, the Designated Defaults hereby
are waived. It is understood, however, that such foregoing waiver of the
Designated Defaults does not constitute a waiver of the aforementioned financial
covenant with respect to any other date or time period, or of any other
provision or term of the Loan Agreement or any other Loan Document, nor an
agreement to waive in the future such financial covenant with respect to any
other date or time period or any other provision or term of the Loan Agreement
or any other Loan Document.

 

2.3              Modification of Financial Covenant. Effective immediately and
at all times from and after the December 2011 Amendment Date, Section 6.9 of the
Loan Agreement, which currently reads as follows (italics added):

“6.9 Financial Covenant(s). Borrower shall maintain, as of the last day of each
month, Net Income, for and measured on a trailing three month basis, of not less
than the following [note: amounts shown below within pointed brackets (< $ >)
are negative amounts]:



 

  

 

Three-month Period Ending

 

Minimum Net Income

August 31, 2010

 

< $200,000 >

September 30, 2010

 

< $200,000 >

October 31, 2010

 

  < $50,000 > November 30, 2010, and each month thereafter $1

 

Notwithstanding anything to the contrary elsewhere herein, negative Net Income
for any period shall be calculated as pre-tax loss plus stock option expense.” 

hereby is amended and restated in its entirety to read as follows:

“6.9 Financial Covenant(s). Borrower shall maintain, at all times (and tested at
any and all times) from and after the December 2011 Amendment Date, Adjusted
Liquidity (as defined below) of not less than $250,000.00. As used herein, the
term “Adjusted Liquidity” means, as of any date of determination, the sum of the
Excess Availability (as defined below) plus Borrower’s unrestricted cash on
deposit at Bank. As used herein, the term “Excess Availability” means, as of any
date of determination, an amount equal to the result of (1) the lower of (y) the
maximum Revolving Line amount) and (z) the Borrowing Base, minus (2) the
aggregate amount of all outstanding Advances and all applicable Reserves.” 

Without limiting the generality of the foregoing and for the avoidance of doubt,
the Net Income financial covenant that had been set forth in Section 6.9 of the
Loan Agreement (as in effect immediately prior to the effectiveness of this
Amendment) is deleted by virtue of the foregoing amendment and restatement of
Section 6.9, and therefore such Net Income financial covenant no longer is
applicable with respect to the test period ending December 31, 2011 or any
subsequent test period.

 

2.4              Conforming Modification of Form of Compliance Certificate. In
order to amend the form of Compliance Certificate to reflect the modification of
Section 6.9 of the Loan Agreement effected by Section 2.3 of this Amendment, the
currently existing Exhibit E [Form of Compliance Certificate] attached to the
Loan Agreement (the “Existing Compliance Certificate Form”) hereby is amended
and restated in its entirety to read as set forth on Exhibit E attached to this
Amendment (the “Amended Compliance Certificate Form”). From and after the
December 2011 Amendment Date, any and all references in the Loan Documents to
Exhibit E attached to the Loan Agreement shall mean and refer to the Amended
Compliance Certificate Form instead of the Existing Compliance Certificate Form.

 

  



 

2.5              Modification of the Inventory Sublimit Portion of the Borrowing
Base. The definition of Borrowing Base set forth in Section 13.1 of the Loan
Agreement, which definition currently reads as follows (italics added):

“ “Borrowing Base” is (a) 80% of Eligible Accounts plus (b) the lesser of 35% of
the value of Borrower’s Eligible Inventory (valued at the lower of cost or
wholesale fair market value) or $400,000.00, as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may decrease the foregoing percentages in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank; may
adversely affect Collateral. ”

 

hereby is amended and restated in its entirety to read as follows:

 

“ “Borrowing Base” is the sum of (a) 80% of Eligible Accounts plus (b) the
lowest of (i) 35% of the value of Borrower’s Eligible Inventory (valued at the
lower of cost or wholesale fair market value) or (ii) $400,000.00 or (iii) 35%
of Eligible Accounts, as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank; may adversely
affect Collateral. ”

 

2.6              Modification of Interest Rate Applicable to Advances. Section
2.3(a) of the Loan Agreement, which currently reads as follows (italics added):

“(a) Interest Rate; Advances. Subject to Section 2.3(b), the amounts outstanding
under the Revolving Line shall accrue interest at a per annum rate equal to the
sum of the Loan Margin (as defined below) plus the Prime Rate, which interest
shall be payable monthly. As used herein, the term “Loan Margin” means, as of
any date of determination: (I) 2.50 percentage points, at all times after the
occurrence of a Dominion Trigger Event and until the Bank has suspended the
consequences of a Dominion Trigger Event under Section 6.13; and (II) 1.25
percentage points, at all times during which the Bank has suspended (and not
reinstated) the consequences of a Dominion Trigger Event under Section 6.13.”

 

  



hereby is amended and restated in its entirety to read as follows:

“(a) Interest Rate; Advances. Subject to Section 2.3(b), the amounts outstanding
under the Revolving Line shall accrue interest at a per annum rate equal to the
sum of the Loan Margin (as defined below) plus the Prime Rate, which interest
shall be payable monthly. As used herein, the term “Loan Margin” means, as of
any date of determination, 3.50 percentage points.”

 

2.7              Conforming Modifications of Section 6.13 and definition of
“Dominion Trigger Event”; Acknowledgment of Permanent Dominion Trigger Event.

(a) The definition of “Dominion Trigger Event” set forth in Section 13.1 of the
Loan Agreement, which definition currently reads as follows (italics added):

“ “Dominion Trigger Event” means the determination by Bank that Borrower’s Quick
Ratio is less than 1.25 to 1.00 as of the end of any month.”

 

hereby is amended and restated in its entirety to read as follows:

 

“ “Dominion Trigger Event” means the determination by Bank that Borrower’s Quick
Ratio is less than 1.25 to 1.00 as of October 31, 2011.”

Borrower hereby acknowledges and confirms Bank’s determination that Borrower’s
Quick Ratio of 1.00 to 1.00 as of October 31, 2011 constitutes the Dominion
Trigger Event, and Borrower and Bank hereby agree that the consequences of such
Dominion Trigger Event (as set forth in Section 6.13 of the Loan Agreement) are
and shall remain in effect indefinitely. 

 

(b) Section 6.13 of the Loan Agreement, which currently reads as follows
(italics added):

“6.13 Dominion Trigger Events. After the occurrence of a Dominion Trigger Event,
at such time as Borrower’s Quick Ratio equals or exceeds 1.25 to 1.00 for three
(3) consecutive months, Borrower may request that the consequences of the
Dominion Trigger Event (being: higher interest rate Loan Margin pursuant to
Section 2.3(a); float charges pursuant to Section 2.3(f); collateral monitoring
fees pursuant to Section 2.4(d); Transaction Reports pursuant to Sections 3.4
and 6.2(a)(i); daily application of cash to Obligations pursuant to Section
6.3(c); and increased frequency of audits (no more than once every 4 months)
pursuant to Section 6.6) be suspended, subject to reinstatement in the event
another, subsequent Dominion Trigger Event occurs, and as long as no Event of
Default has occurred and is continuing, Bank shall suspend the consequences of
such Dominion Trigger Event.”

 

  



hereby is amended and restated in its entirety to read as follows:

“6.13 Dominion Trigger Event. Bank and Borrower hereby agree that the
consequences of the Dominion Trigger Event (being: float charges pursuant to
Section 2.3(f); collateral monitoring fees pursuant to Section 2.4(d);
Transaction Reports pursuant to Sections 3.4 and 6.2(a)(i); daily application of
cash to Obligations pursuant to Section 6.3(c); and increased frequency of
audits (no more than once every 4 months) pursuant to Section 6.6) are in effect
currently and shall remain in effect indefinitely (and therefore shall not be
suspended).” 

2.8              Additional Reporting Requirements.

(a)               Section 6.2(a)(i) of the Loan Agreement hereby is amended to
require Borrower to deliver to Bank on a weekly basis, in addition to and
concurrently with the weekly Transaction Report and Borrowing Base Certificate
described therein, a rolling 13-week cash flow forecast for the Company.

(b)               The following hereby is added (in proper alphanumerical order)
as a new Section 6.2(a)(vii) of the Loan Agreement:

“(vii) with respect to each month, a monthly sales report, due as soon as
available and in any event within 5 days following the end of such month.” 

3.                  Limitation of Amendments.

3.1              The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

3.2              This Amendment shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents (as amended
by this Amendment, as applicable) are hereby ratified and confirmed and shall
remain in full force and effect.

 

 

  



 4.                  Representations and Warranties. To induce Bank to enter
into this Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1              Immediately after giving effect to this Amendment, (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

4.2              Borrower has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Documents, as
amended by this Amendment;

4.3              The organizational documents of Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4              The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Documents, as
amended by this Amendment, have been duly authorized;

4.5              The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Documents, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

4.6              The execution and delivery by Borrower of this Amendment and
the performance by Borrower of its obligations under the Loan Documents, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7              This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.                  Release by Borrower. Borrower hereby agrees as follows:

5.1              FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.



 

  

 

5.2              In furtherance of this release, Borrower expressly acknowledges
and waives any and all rights under Section 1542 of the California Civil Code,
which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

(and the equivalent thereof, if any, under the laws of any other applicable
jurisdiction).

5.3              By entering into this release, Borrower recognizes that no
facts or representations are ever absolutely certain and it may hereafter
discover facts in addition to or different from those which it presently knows
or believes to be true, but that it is the intention of Borrower hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Bank with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights.

5.4              This release may be pleaded as a full and complete defense
and/or as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.



 

  

 

5.5              Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:

(a)               Except as expressly stated in this Amendment, neither Bank nor
any agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Amendment.

(b)               Borrower has made such investigation of the facts pertaining
to this Amendment and all of the matters appertaining thereto, as it deems
necessary.

(c)                The terms of this Amendment are contractual and not a mere
recital.

(d)               This Amendment has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Amendment is
signed freely, and without duress, by Borrower.

(e)                Borrower represents and warrants that it is the sole and
lawful owner of all right, title and interest in and to every claim and every
other matter which it releases herein, and that it has not heretofore assigned
or transferred, or purported to assign or transfer, to any person, firm or
entity any claims or other matters herein released. Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein. 

6.                  Fee. In consideration for Bank entering into this Amendment,
Borrower shall pay Bank a fee in the mutually agreed amount of $3,500.00, which
fee shall be earned in full and payable concurrently with the execution and
delivery of this Amendment, and all Bank Expenses in connection herewith. Such
fee shall be non-refundable and in addition to all interest and other fees
payable to Bank under the Loan Documents. Bank is authorized to charge such fee
and such Bank Expenses to Borrower’s loan account.

7.                  Counterparts. This Amendment may be executed in any number
of counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

8.                  Effectiveness. This Amendment shall be deemed effective upon
the due execution and delivery to Bank of this Amendment by each party hereto.

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

 
 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 



Borrower:   ENCISION Inc., a Colorado corporation         By /s/ Print Name Fred
Perner Title President & CEO         Bank:   SILICON VALLEY BANK         By /s/
Print Name Daniel Harrison Title RM

